A DETAILED ACTION
This final Office action is responsive to the amendments filed September 3rd, 2020. Claim 1 has been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending claim objections. 
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections and 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by the number and manner in which the impact scores are determined (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art 

Response to Arguments
Applicant’s arguments, see page 11, filed 9/3/20, with respect to claim 1 have been fully considered and are persuasive.  The objection of 11/19/19 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 9/3/20 have been fully considered but they are not persuasive. 
On pages 11-20 of the provided remarks, Applicant argues that the amended claims are directed to patent eligible subject matter. On pages 11-12, regarding Step 2A Prong 1, Applicant argues that “The claims do not organize human activity at all. Although consumer sales data is accessed, the system do not directly organize the human activity of the sales interactions, or otherwise.” Examiner notes that per the 2019 PEG page 5 “certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping.” Therefore, the systems utilization of both transaction data from merchants and consumers as well the human interaction with the client device to determine the impact score are directed towards organizing human activity specifically commercial interactions involving sales activity. 
On pages 12-16, Applicant argues regarding Step 2A Prong 2 that the present invention is analogous to Example 42 and integrates the judicial exception into a practical 
On pages 17-20 of the provided remarks, regarding Step 2B, Applicant argues that the present claims, similar to Example 42 present significantly more than the judicial exception. Examiner respectfully disagrees and argues that per Applicant’s provided Example 42, what presented “significantly more” was the “further limiting to a mobile device comprising a GPS receiver, microprocessor, wireless communication transceiver and a display that receives satellite data, calculates pseudo-ranges to the server, receives location data from the server, and displays a visual representation of the received calculated absolute position of the server.” The present claims do not contain the additional elements similar to Example 42 regarding the locational data, calculation of 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 9/3/20 have been fully considered but they are not persuasive. 
On pages 20-24 of the provided remarks, Applicant argues that the cited prior art does not disclose the claim limitations. Specifically on page 21, Applicant argues Calman fails to disclose or even suggest a method of having all of the features of claim 1 because it doesn’t present the user the plurality of impact scores for the consumer and the business on the client device prior to purchasing. Examiner argues that the need to present prior to purchasing is not a requirement found in the claims. Applicant continues to state that Calman does not separately calculate a plurality of impact scores for a business, including a societal impact score and an environmental impact score, let alone, further providing an overall impact score. Examiner argues that while Calman does not disclose the plurality of impact scores for a business, it does disclose a single impact score based on a societal and environmental impact score as well as providing an overall consumer impact score. Examiner asserts that Bhattcharjee was cited to disclose the calculation of an impact score for businesses. 
On page 22, Applicant argues that the cited Bhattcharjee “fails to disclose, or even suggest, the calculation of a plurality of impact scores based on societal or environmental objectives by using their Scoring Engine.” Examiner respectfully disagrees and argues 
Continuing on, Applicant argues that McConnell “fails to disclose, or even suggest, the calculation of a plurality of impact scores based on societal or environmental objectives by their method and system for providing information from a customer relationship management system.” Examiner argues that McConnell was cited to disclose the calculation of multiple impact scores for both consumers and businesses as well as displaying the business scores for the user. Examiner argues that the combination of the impact score calculation method of Calman and the multiple impact scores calculation of customers and businesses of McConnell encompasses the limitations of the independent claims. Further Applicant argues that “The method and system disclosed by McConnell would not be able to "assist consumers in identifying the social impact of specific products and businesses" as stated by the examiner because McConnell does not consider those social and environmental factors in its disclosure.” Examiner respectfully disagrees and argues that per Paragraph 0143, McConnell considers various impact factors in calculating the impact score of a business including “the status of a company in the industry.” These factors in addition to the social and environmental factors disclosed in Calman encompasses the limitations of the independent claims. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or 
Step 1: Independent claims 1 (method) and 11 (system), and dependent claims 2-10 and 12-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 11 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a computerized method for determining impact measurement scores based upon consumer transactions, comprising: storing information received across a network in a database management system (DBMS) at a network-based system, including consumer data, consumer transaction data, business impact data having values assigned to a plurality of metrics corresponding impact rankings for societal concerns or environmental concerns, and/or consumer impact data; accessing from the DBMS, via an impact scoring module of the network-based system, business impact data having values assigned to a plurality of metrics corresponding impact rankings for societal concerns and environmental concerns; determining a plurality of impact scores for a business via the impact scoring module of the network-based system, the impact scoring module (a) utilizes the plurality of metrics assigned to the business for societal concerns to calculate a societal impact score, (b) utilizes the plurality of metrics assigned to the business for environmental concerns to calculate an environmental impact score, wherein a matching module assigns a value to matching parameters based upon a prescribed range, and (c) calculates an overall impact score for the business based upon the societal impact score and the environmental impact score; transmitting the plurality of impact scores of the business to determining a plurality of impact scores of a consumer of the system using a client device in network communication with the system, in which the system determines the impact scores for the consumer based upon (a) transaction data of the consumer accessed from the DBMS, and (b) impact scores of businesses within the transaction data of the consumer; and presenting on the client device, the plurality of impact scores of the consumer and the plurality of impact scores of the business (Organizing Human Activity and Mathematical Concept), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are consumer sales data is accessed by the system to determine consumer impact scores based off impact ratings for societal and economic concerns, which is organizing human activity specifically commercial interactions in the form of sales activity. The Applicant’s claimed limitations are using consumer sales data to determine consumer impact scores based off impact ratings for societal and economic concerns, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions discloses above and in the independent claims are directed toward the abstract idea of Mathematical Concepts because the claimed limitations are calculating impact measurement scores based on consumer interaction; calculating societal impact scores; calculating environmental scores; and using the societal and environmental scores to calculate an overall impact score of the business, which is mathematical concept specifically mathematical calculation. The Applicant’s claimed limitations are using calculated societal and 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “storing information received across a network; accessing from the DBMS, business impact data; transmitting the plurality of impact scores of the business; accessing from the DBMS, consumer data and consumer transaction data; presenting, the plurality of impact scores of the consumer and the plurality of impact scores of the business” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A networked-based system for determining impact measurement scores based upon consumer transactions, the system comprising: a database management system (DBMS); an impact scoring module in digital communication with the DBMS; a client device in network communication with the DBMS and the impact scoring module” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-10 and 12-20 further narrow the abstract idea and dependent claims 4 and 14 additionally recite “retrieves the consumer transaction data” and “retrieves the impact scores for the corresponding business” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a 
The claimed “A networked-based system for determining impact measurement scores based upon consumer transactions, the system comprising: a database management system (DBMS); an impact scoring module in digital communication with the DBMS; a client device in network communication with the DBMS and the impact scoring module” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3-5, 7-11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (U.S 2012/0232954 A1) in view of Bhattacharjee (U.S 2016/0098654 A1) in view of McConnell (U.S 2014/0040162 A1).
Claim 1
Regarding Claim 1, Calman discloses the following:
A computerized method for determining impact measurement score based upon consumer transactions, comprising [see at least Paragraph 0016 for reference to the method for collecting data concerning the social values of greatest importance to the user involving collecting personal data including financial records from a financial institution] 
storing information received across a network in a database management system (DBMS) at a network-based system, including consumer data, consumer transaction data, business impact data having values assigned to a plurality of metrics corresponding impact rankings for societal concerns or environmental concerns, and/or consumer impact data
accessing from the DBMS, business impact data having values assigned to a plurality of metrics corresponding impact rankings for societal concerns and environmental concerns [see at least Paragraph 0077 for reference to the social impact database being stored in the Data Storage of the mobile device to be accessed by the processor; Paragraph 0038 for reference to the social impact profile categorizing a user, product, or business to a grouping or classification that is correlated to data related to a user’s social values in the form of numerical ranking] 
the impact scoring module (a) utilizes the plurality of metrics assigned to the business for societal concerns to calculate a societal impact score [see at least Paragraph 0081 for reference to the object recognition application generating a social impact score; Examiner notes ‘object recognition module’ as a representative form of the ‘impact scoring module’] 
(b) utilizes the plurality of metrics assigned to the business for environmental concerns to calculate an environmental impact score [see at least Paragraph 0038 for reference to the environmental impact including carbon footprint, use of renewable resources, reliance on fossil fuels, associated water or pollution, etc.; Figure 7 and related text regarding the displayed Social Impact Assessment showing the environmental and societal scoring item 710 separately] 
wherein a matching module assigns a value to matching parameters based upon a prescribed range [see at least Paragraph 0077 for reference to the information regarding the social impact of the goods and businesses being dynamically collected using a search algorithm to pair the markers to information in existing 
in which the system determines the impact scores for the consumer based upon (a) transaction data of the consumer accessed from the DBMS [see at least Figure 6 item 620 for reference to a consumer purchasing behavior being analyzed to identify the social values of importance to the user; Paragraph 0081 for reference to the object recognition application presenting the user’s checking account statement and highlighting purchases that reflect a specific social impact profile] 
(c) calculates an overall impact score based upon the societal impact score andr the environmental impact score [see at least Paragraph 0081 for reference to the purchasing behavior being used to collect information regarding the social values of greatest importance to the user and further using the object recognition application to generate a social impact score] 
transmitting the impact score to a client device in network communication with the system [see at least Paragraph 0077 for reference to the information regarding the social impact of the goods and businesses being collected and assigned to a social impact profile that is preloaded onto a mobile device] 
accessing from the DBMS, consumer data and consumer transaction data [see at least Paragraph 0080 for reference to the database being created by the financial institution containing transaction information for purchases made by the user from an account] 

However, Bhattacharjee discloses the following:
determining a plurality of impact scores for a business via the impact scoring module of the network-based system [see at least Paragraph 0004 for reference to the Scoring Engine being configured to determine a business impact score for a specific rule; Examiner notes the ‘Scoring Engine’ as the ‘impact scoring module’] 
the impact scoring module, (c) calculates an overall impact score for the business [see at least Paragraph 0004 for reference to the Scoring Engine computing the weighted business scores as a total business impact score] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the impact score determination of Calman to include the business impact score determination of Bhattacharjee. Doing so would present a better picture of the true business impact from the analysis, as stated by Bhattacharjee (Paragraph 0041).
While Calman and Bhattacharjee disclose the limitations above, they do not disclose determining a plurality of impact scores of a consumer of the system using a client device, the assessment of impact scores of businesses within the transaction data of the consumer, and the presentation on a client device of the plurality of impact scores of the consumer and the business.
However, McConnell discloses the following:
determining a plurality of impact scores of a consumer of the system using a client device in network communication with the system [see at least Paragraph 0155 for reference to the system determining impact scores for each of the consumers business contacts; Paragraph 0038 for reference to the requesting user system being a handheld mobile device; Paragraph 0135 for reference to an impact score for each of the plurality of business contacts can be determined based on impact factors] 
(b) impact scores of businesses within the transaction data of the consumer [see at least Paragraph 0136 for reference to the accessible records used to determine relevancy factors to calculate the impact score of the business including account records representing business transactions between the company and the enterprise] 
presenting on the client device, the plurality of impact scores of the consumer and the plurality of impact scores of the business [see at least Figures 5C and 5D for reference to the mobile device of the user displaying both impact scores of consumers and business accounts] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the impact score determination of Calman to include the plurality of impact score determination and presentation on the client device of both consumer and business impact scores of McConnell. Doing so would allow easy navigation to the records that users are seeking, as stated by McConnell (Paragraph 0007). This would assist consumers in identifying the social impact of specific products and businesses at the point 
Claim 3
Regarding Claim 3, Calman discloses the following:
the impact score of the consumer are determined via the impact scoring module of the system [see at least Paragraph 0081 for reference to the object recognition application generating a social impact score; Examiner notes ‘object recognition module’ as a representative form of the ‘impact scoring module’] 
Claim 4
Regarding Claim 4, Calman discloses the following:
the impact scoring module (a) retrieves the consumer transaction data from the DBMS [see at least Figure 6 item 620 for reference to a consumer purchasing behavior being analyzed to identify the social values of importance to the user; Paragraph 0081 for reference to the object recognition application presenting the user’s checking account statement and highlighting purchases that reflect a specific social impact profile] 
(b) identifies a corresponding business for each transaction [see at least Paragraph 0080 for reference to transaction information being compared to information related to the social impact of specific products and business]  
(d) calculates an impact score for the consumer based upon transaction amounts [see at least Paragraph 0081 for reference to the purchasing behavior being used to collect information regarding the social values of greatest importance to the user 
While Calman discloses the limitations above, it does not disclose the retrieving on impact scores of the business from the DBMS or the calculation of the impact score based on the impact scores of the business.
However, Bhattacharjee discloses the following:
(c) retrieves the impact scores for the corresponding businesses from the DBMS [see at least Paragraph 0004 for reference to the Scoring Engine being configured to determine a business impact score for a specific rule] 
(d) calculates an impact score based upon the impact scores for the corresponding businesses [see at least Paragraph 0004 for reference to the Scoring Engine computing the weighted business scores as a total business impact score] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the impact scoring module configuration of Calman to include the impact score of business calculation of Bhattacharjee. Doing so would present a better picture of the true business impact from the analysis, as stated by Bhattacharjee (Paragraph 0041). 
Claim 5
Regarding Claim 5, Calman discloses the following:
within the DBMS, the plurality of metrics assigned to the business for environmental concerns, include values associated with energy efficiency, resource efficiency, and emissions [see at least Paragraph 0038 for reference to 
Claim 7
Regarding Claim 7, Calman discloses the following:
the transaction data relates solely to transactions conducted through a bank account [see at least Paragraph 0080 for reference to the user having an account with a financial institution which provides the institution access to transaction information for purchases made on the account] 
Claim 8
Regarding Claim 8, Calman discloses the following:
the transaction data is consolidated from a plurality of financial providers [see at least Paragraph 0080 for reference to a database being created by the financial institution or another entity entirely to catalog the social impact of various goods and businesses as well as existing sources; Examiner notes ‘another entity entirely’ as other financial providers] 
Claim 9
Regarding Claim 9, Calman discloses the following:
the impact score of the business transmitted to the client device includes the environmental impact score, the societal impact score [see at least Paragraph 0038 for reference to a product or business social impact including but not being limited to its environmental impact; Paragraph 0077 for reference to the social impact of goods and businesses being assigned to a social impact profile that is preloaded onto the mobile device]

However, Bhattacharjee discloses the following:
the impact scores of the business transmitted to the client device includes the overall impact score [see at least Paragraph 0004 for reference to the Scoring Engine computing the weighted business scores as a total business impact score; Paragraph 0058 for reference to the user I/O device which allows the user to provide input and receive output from the system] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the impact score of a business in Calman to include the overall impact score of Bhattacharjee. Transmitting the impact scores to the client device would present a better picture of the true business impact from the analysis, as stated by Bhattacharjee (Paragraph 0041). Presenting a better picture on the user device would assist in determining which goods or service providers proximate in location to the mobile device are consistent with a predetermined social impact, as stated by Calman (Paragraph 0010). 
Claim 10
Regarding Claim 10, Calman discloses the following:
determining impact score of a consumer from the system to a client device in network communication with the system [see at least Paragraph 0076 for reference to data being collected concerning the social values of greatest importance to the 
in which the system determines the impact score for the consumer based upon (a) transaction data of the consumer [see at least Figure 6 and related text regarding item 620 for reference to a consumer purchasing behavior being analyzed to identify the social values of importance to the user] 
transmitting the impact score of the consumer to the client device [see at least Paragraph 0077 for reference to the information regarding the social impact of goods and businesses assigned a social impact profile that is preloaded onto the mobile device] 
While Calman discloses the limitations above, it does not disclose the assessment of impact scores of a business within the transaction data of the consumer.
However, McConnell discloses the following:
(b) impact score of businesses within the transaction data of the consumer [see Paragraph 0136 for reference to the accessible records used to determine relevancy factors to calculate the impact score of the business including account records representing business transactions between the company and the enterprise]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the impact score determination of Calman to include the impact score of businesses determination of McConnell. Doing so would allow easy navigation to the records that users are seeking, as stated by McConnell (Paragraph 0007). This would assist consumers in identifying the social impact of specific products and businesses at 
Claim 11
Regarding Claim 11, Calman discloses the following:
A networked-based system for determining impact measurement score based upon consumer transactions, the system comprising [see at least Paragraph 0016 for reference to the method for collecting data concerning the social values of greatest importance to the user involving collecting personal data including financial records from a financial institution]
a database management system (DBMS) that maintains consumer data, consumer transaction data, business impact data having values assigned to a plurality of metrics corresponding impact rankings for societal concerns and environmental concerns, and consumer impact data, in digital communication across a network: [see at least Paragraph 0077 for reference to databases being created specifically to catalog the social impact information of goods and businesses; Paragraph 0038 for reference to the social impact profile categorizing a user, product, or business to a grouping or classification that is correlated to data related to a user’s social values in the form of numerical ranking]
an impact scoring module in digital communication with the DBMS, the impact scoring module accesses from the DBMS, via an impact scoring module of the network-based system, business impact data having values assigned to a plurality of metrics corresponding impact rankings for societal concerns and environmental concerns [see at least Paragraph 0077 for reference to the social impact database 
determines the impact score by (a) utilizing the plurality of metrics assigned to the business for societal concerns to calculate a societal impact score [see at least Paragraph 0081 for reference to the object recognition application generating a social impact score; Examiner notes ‘object recognition module’ as a representative form of the ‘impact scoring module’]
(b) utilizing the plurality of metrics assigned to the business for environmental concerns to calculate an environmental impact score [see at least Paragraph 0038 for reference to the environmental impact including carbon footprint, use of renewable resources, reliance on fossil fuels, associated water or pollution, etc.; Figure 7 and related text regarding the displayed Social Impact Assessment showing the environmental and societal scoring item 710 separately]
wherein a matching module assigns a value to matching parameters based upon a prescribed trade range [see at least Paragraph 0077 for reference to the information regarding the social impact of the goods and businesses being dynamically collected using a search algorithm to pair the markers to information in existing data sources related to the social impact information about the goods or businesses]
(c) calculating an overall impact score based upon the societal impact score and the environmental impact score the provided impact score comprising including the environmental impact score, the societal impact score [see at least Paragraph 0081 for reference to the purchasing behavior being used to collect information regarding the social values of greatest importance to the user and further using the object recognition application to generate a social impact score]
a client device in network communication with the DBMS, accesses from the DBMS, consumer data and consumer transaction data [see at least Paragraph 0080 for reference to the database being created by the financial institution containing transaction information for purchases made by the user from an account; Paragraph 0079 for reference to user defined data being collected directly by the mobile device] 
determines impact score of a consumer based upon (a) transaction data of the consumer [see at least Figure 6 item 620 for reference to a consumer purchasing behavior being analyzed to identify the social values of importance to the user; Paragraph 0081 for reference to the object recognition application presenting the user’s checking account statement and highlighting purchases that reflect a specific social impact profile]

While Calman discloses the limitations below, it does not disclose the determination of a plurality of impact scores for businesses, or the calculation of an overall businesses impact score based on a plurality of business impact scores.
However, Bhattacharjee discloses the following:
the impact scoring module receives the plurality of impact scores of the business [see at least Paragraph 0004 for reference to the Scoring Engine being configured 
the impact scoring module, (c) calculates an overall impact score for the business [see at least Paragraph 0004 for reference to the Scoring Engine computing the weighted business scores as a total business impact score] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the impact score determination of Calman to include the business impact score determination of Bhattacharjee. Doing so would present a better picture of the true business impact from the analysis, as stated by Bhattacharjee (Paragraph 0041).
While Calman and Bhattacharjee disclose the limitations above, they do not disclose determining a plurality of impact scores of a consumer of the system using a client device, the assessment of impact scores of businesses within the transaction data of the consumer, and the presentation on a client device of the plurality of impact scores of the consumer and the business.
However, McConnell discloses the following:

determines a plurality of impact scores of a consumer of the system based upon (a) transaction data of the consumer accessed from the DBMS
(b) impact scores of businesses within the transaction data of the consumer [see at least Paragraph 0136 for reference to the accessible records used to determine relevancy factors to calculate the impact score of the business including account records representing business transactions between the company and the enterprise]
presents on the client device, the plurality of impact scores for the consumer and the plurality of impact scores of the business [see at least Figures 5C and 5D for reference to the mobile device of the user displaying both impact scores of consumers and business accounts]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the impact score determination of Calman to include the plurality of impact score determination and presentation on the client device of both consumer and business impact scores of McConnell. Doing so would allow easy navigation to the records that users are seeking, as stated by McConnell (Paragraph 0007). This would assist consumers in identifying the social impact of specific products and businesses at the point where (and when) most purchasing decisions are made, as stated by Calman (Paragraph 0005).
Claim 13
Regarding Claim 13, Calman discloses the following:
the impact score of the consumer are determined via the impact scoring module of the system [see at least Paragraph 0081 for reference to the object recognition application generating a social impact score; Examiner notes ‘object recognition module’ as a representative form of the ‘impact scoring module’]

Regarding Claim 14, Calman discloses the following:
the impact scoring module (a) retrieves the consumer transaction data from the DBMS [see at least Figure 6 item 620 for reference to a consumer purchasing behavior being analyzed to identify the social values of importance to the user; Paragraph 0081 for reference to the object recognition application presenting the user’s checking account statement and highlighting purchases that reflect a specific social impact profile] 
(b) identifies a corresponding business for each transaction [see at least Paragraph 0080 for reference to transaction information being compared to information related to the social impact of specific products and business]  
(d) calculates an impact score for the consumer based upon transaction amounts [see at least Paragraph 0081 for reference to the purchasing behavior being used to collect information regarding the social values of greatest importance to the user and further using the object recognition application to generate a social impact score] 
While Calman discloses the limitations above, it does not disclose the retrieving on impact scores of the business from the DBMS or the calculation of the impact score based on the impact scores of the business.
However, Bhattacharjee discloses the following:
(c) retrieves the impact scores for the corresponding businesses from the DBMS
(d) calculates an impact score based upon the impact scores for the corresponding businesses [see at least Paragraph 0004 for reference to the Scoring Engine computing the weighted business scores as a total business impact score] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the impact scoring module configuration of Calman to include the impact score of business calculation of Bhattacharjee. Doing so would present a better picture of the true business impact from the analysis, as stated by Bhattacharjee (Paragraph 0041).
Claim 15
Regarding Claim 15, Calman discloses the following:
within the DBMS, the plurality of metrics assigned to the business for environmental concerns, include values associated with energy efficiency, resource efficiency, and emissions [see at least Paragraph 0038 for reference to the environmental impact including carbon footprint, use of renewable resources, reliance on fossil fuels, associated water or pollution, etc.]
Claim 17
Regarding Claim 17, Calman discloses the following:
the transaction data relates solely to transactions conducted through a bank account [see at least Paragraph 0080 for reference to the user having an account with a financial institution which provides the institution access to transaction information for purchases made on the account]
Claim 18
Regarding Claim 18, Calman discloses the following:
the transaction data is consolidated from a plurality of financial providers [see at least Paragraph 0080 for reference to a database being created by the financial institution or another entity entirely to catalog the social impact of various goods and businesses as well as existing sources; Examiner notes ‘another entity entirely’ as other financial providers] 
Claim 19
Regarding Claim 19, Calman discloses the following:
the impact score of the consumer presented on the client device include an environmental impact score, a societal impact score, and an overall impact score [see at least Paragraph 0081 for reference to the purchasing behavior being used to collect information regarding the social values of greatest importance to the user and further using the object recognition application to generate a social impact score; Paragraph 0079 for reference to user defined data being collected directly by the mobile device]
While Calman discloses the limitations above, it does not disclose the plurality of impact scores being presented on the client device or the weight factor being provided to each score to determine a composite impact score.
However, McConnell discloses the following: 
the plurality of impact scores of the consumer presented on the client devices [see at least Paragraph 0155 for reference to the system determining impact scores for each of the consumers business contacts; Paragraph 0038 for reference to the requesting user system being a handheld mobile device; Paragraph 0135 for 
further determining the plurality of impact scores of the consumer further includes providing a weight factor to each of the plurality of impact scores of the consumer, to determine a composite impact score for the consumer [see at least Paragraph 0152 for reference to the impact factors which are used to calculate the impact score being weighted by a weighting factor; Paragraph 0154 for reference to the sum of the raw and/or weighted raw scores is the impact score for the business contact] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the impact score of the consumer to include the plurality of impact score calculation and the weighting factor of McConnell. Doing so would reflect the importance of the impact score relative to other impact scores, as stated in McConnell (Paragraph 0154). 
Claim 20
Regarding Claim 20, Calman discloses the following:
the impact score of the consumer presented on the client device include an environmental impact score, a societal impact score, and an overall impact score [see at least Paragraph 0081 for reference to the purchasing behavior being used to collect information regarding the social values of greatest importance to the user and further using the object recognition application to generate a social impact score; Paragraph 0079 for reference to user defined data being collected directly by the mobile device]

However, McConnell discloses the following: 
the plurality of impact scores of the consumer presented on the client devices [see at least Paragraph 0155 for reference to the system determining impact scores for each of the consumers business contacts; Paragraph 0038 for reference to the requesting user system being a handheld mobile device; Paragraph 0135 for reference to an impact score for each of the plurality of business contacts can be determined based on impact factors] 
further determining the plurality of impact scores of the consumer further includes providing a weight factor to each of the plurality of impact scores of the consumer, to determine a composite impact score for the consumer [see at least Paragraph 0152 for reference to the impact factors which are used to calculate the impact score being weighted by a weighting factor; Paragraph 0154 for reference to the sum of the raw and/or weighted raw scores is the impact score for the business contact] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the impact score of the consumer to include the plurality of impact score calculation and the weighting factor of McConnell. Doing so would reflect the importance of the impact score relative to other impact scores, as stated in McConnell (Paragraph 0154). 

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (U.S 2012/0232954 A1) in view of Bhattacharjee (U.S 2016/0098654 A1) in view of McConnell (U.S 2014/0040162 A1), as applied in claims 1 and 11, in view of Angulo (U.S 2013/0218865 A1).
Claim 2
While the combination of Calman, Bhattacharjee, and McConnell disclose the limitations above, regarding Claim 2, Calman discloses the following:
the transaction data includes date, time, purchase price, and business name [see at least Paragraph 0080 for reference to the transaction information including the date, time, location, amount, nature, product details (i.e. merchant category code), and provided of products/services purchase] 
While Calman discloses the limitation above, it does not disclose consumer data including name, address, contact information, financial history, impact history, access authorization.
However, Angulo discloses the following:
within the DBMS, the consumer data includes name, address, contact information, financial history, impact history, access authorization [see at least Paragraph 0045 for reference to customer data including records for both existing and potential customers including fields such as email addresses, handles for customers, demographics, interests, and buying habits/trends also recency, frequency, and monetary value of customer transactions] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the transaction data of Calman to include the consumer data of Angulo. 

Claim 12
While the combination of Calman, Bhattacharjee, and McConnell disclose the limitations above, regarding Claim 12, Calman discloses the following:
the transaction data includes date, time, purchase price, and business name [see at least Paragraph 0080 for reference to the transaction information including the date, time, location, amount, nature, product details (i.e. merchant category code), and provided of products/services purchase] 
While Calman discloses the limitation above, it does not disclose consumer data including name, address, contact information, financial history, impact history, access authorization.
However, Angulo discloses the following:
within the DBMS, the consumer data includes name, address, contact information, financial history, impact history, access authorization [see at least Paragraph 0045 for reference to customer data including records for both existing and potential customers including fields such as email addresses, handles for customers, demographics, interests, and buying habits/trends also recency, frequency, and monetary value of customer transactions] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the transaction data of Calman to include the consumer data of Angulo. Doing so would allow content to be collected and associated with social profiles that are .

Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (U.S 2012/0232954 A1) in view of Bhattacharjee (U.S 2016/0098654 A1) in view of McConnell (U.S 2014/0040162 A1), as applied in claims 1 and 11, in view of Young (U.S 2003/0018487 A1).
Claim 6
While the combination of Calman, Bhattacharjee, and McConnell disclose the limitations above, they do not disclose the metrics assigned to the business for societal concerns including employee compensation, healthcare, employee satisfaction, employee retention, and corporate governance.
However, Young discloses the following:
within the DBMS, the plurality of metrics assigned to the business for societal concerns, include employee compensation, healthcare, employee satisfaction, employee retention, and corporate governance [see at least Paragraph 0584 for reference to the assessment of how the employee is compensated; Paragraph 0111 for reference to business responsibility to employees specifically Paragraph 0114 for reference to ‘provide jobs and compensation that improve workers’ living conditions’ and Paragraph 0120 for reference to “protect employees from avoidable injury and illness in the workplace”; Paragraph 0277 for reference to business questioning formal assessment methods regarding employee well-being, satisfaction, and motivation (e.g., turnover rates, absenteeism, grievances, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the database management system plurality of metrics assigned to environmental concerns of Calman to include the metrics assigned to the business societal concerns of Young. Doing so would provide a system to objectively measure business behavior in terms of social responsibility, as stated by Young (Paragraph 0005). 

Claim 16
While the combination of Calman, Bhattacharjee, McConnell disclose the limitations above, they do not disclose the metrics assigned to the business for societal concerns including employee compensation, healthcare, employee satisfaction, employee retention, and corporate governance.
However, Young discloses the following:
within the DBMS, the plurality of metrics assigned to the business for societal concerns, include employee compensation, healthcare, employee satisfaction, employee retention, and corporate governance [see at least Paragraph 0584 for reference to the assessment of how the employee is compensated; Paragraph 0111 for reference to business responsibility to employees specifically Paragraph 0114 for reference to ‘provide jobs and compensation that improve workers’ living conditions’ and Paragraph 0120 for reference to “protect employees from avoidable injury and illness in the workplace”; Paragraph 0277 for reference to business questioning formal assessment methods regarding employee well-being, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the database management system plurality of metrics assigned to environmental concerns of Calman to include the metrics assigned to the business societal concerns of Young. Doing so would provide a system to objectively measure business behavior in terms of social responsibility, as stated by Young (Paragraph 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 20050021389 A1
Dias et al.
METHOD AND SYSTEM FOR CALCULATING AN ENVIRONMENTAL SCORE FOR A BUSINESS UNIT
US 20110313800 A1
Cohen; Mitchell et al.
Systems and Methods for Impact Analysis in a Computer Network

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683